FILED
                             NOT FOR PUBLICATION                           DEC 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FRANCO FERNANDO SEBASTIAN                        No. 12-71728
GASPAR,
                                                 Agency No. A072-542-355
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Franco Fernando Sebastian Gaspar, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum and withholding of removal. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Sebastian Gaspar’s contentions on appeal

regarding the IJ’s partial adverse credibility finding, because he did not raise these

arguments in his brief to the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208

(9th Cir. 2009) (en banc) (per curiam) (failure to raise an issue in the brief to the

BIA, even if it was raised in the notice of appeal, means the claim was not

exhausted and the court lacks jurisdiction to review).

      Substantial evidence supports the BIA’s finding that Sebastian Gaspar has

not shown past persecution or a well-founded fear of future persecution on account

of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82 (1992);

Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995) (facts did not compel a finding

of past persecution); Nagoulko v. INS, 33 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative). Thus, Sebastian Gaspar’s

asylum claim fails.

      Because Sebastian Gaspar failed to establish eligibility for asylum, he




                                           2                                     12-71728
necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   12-71728